Eckert, J., dissenting: The record in this case fails to prove that the coronary thrombosis was a result of the accident, and that the original injury totally and permanently disabled the claimant. The record fails to prove whether claimant was still temporarily totally disabled when the coronary thrombosis occurred, or whether claimant’s condition had reached a partial permanent stage. The Supreme Court of Illinois, and this court, have repeatedly held that the burden of proof is upon the claimant and that the employer’s liability can not rest upon imagination, speculation, or conjecture, or upon a choice between two views equally compatible with the evidence. Claimant here has failed to sustain his burden of proof. Evidence of claimant’s prior good health, under the decisions of the Supreme Court, is competent and persuasive, but it remains one element of proof. The record in this case is not sufficient to sustain an award.